DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 08, 2021 has been entered.
 
                                          Response to Amendment
This Office Action is in response to applicant's communication filed June 08, 2021. Claims 1, 9, 13, 17 and 20 have been amended. No claim has been currently canceled or newly added. As a result, claims 1-20 are now pending in this application.

Response to Arguments
Applicant's remark filed June 08, 2021 with respect to the rejections of independent claims 1, 9 and 13 as amended under 35 U.S.C 103, have been 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
a)	Applicant’s argument, see remark pages 12-15, filed on filed June 08, 2021, with respect to the rejections of independent claims 1, 15 and 16 under 35 U.S.C 102, Applicant argued that Applicant submits the art of record is silent as to the setting of a file name for each document that maintains the order of the documents determined by a Bates number.
In response, The Examiner respectfully disagrees. Hashimoto teaches in paragraph [0183], modifying document to a name that merges the names of the documents that are merged so as to make it easier to identify which documents the merged document comprises. For example, if Relay Server merged "Document A," "Document B," and "Document C," the merged document name will be "Document A+B+C.". Examiner correlates ‘Document A+B+C’ as setting file name for the document such renames each document as document A, Document B, Document C and that 

However, with respect to the rejections of claims 1, 9 and 13 under the prior art rejections have been fully considered and are persuasive that Hashimoto does not explicitly teaches to ‘Bates numbers wherein a Bates number ordering of the set of electronic documents’. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations “wherein the order comprises a Bates number ordering of the set of electronic documents”. This rejection is made using in view of Hakan Ancin et al. (Patented Application no.: US 7664821 B1 (hereinafter "Ancin ") in view of Hiroshi Hashimoto et al. (Patent Publication Application no.: US 2013/0346361 A1 (hereinafter "Hashimoto”), and further in view of Yerachmiel Tzvi Messing et al. (Patent Publication Application no.: US 2012/0192286 A1 (hereinafter "Messing”), and further in view of Stephen Schneider et al. (Patent Publication Application no.: US 2009/0177618 A1 (hereinafter "Schneider”).


b)	Applicant’s assertion, see remark pages 9-13, filed on filed June 08, 2021, with respect to the rejections of independent claims 1, 9 and 13, Applicant respectfully traverses the Examiner's position that Hashimoto's conversion to a single PDF file is synonymous with the creation of an immutable file, even assuming arguendo, such a conversion is to each document. Hashimoto's conversion to PDF, TIFF, HTML, etc. is being embodied with an ability not disclosed, namely that of immutability. As a result, the rejection is maintained based on disputed facts not Official Notice and absent the rationale required by MPEP § 2144.03(A). Accordingly, Applicant traverses under MPEP §2144.03(C). Applicant's prior traversal stated that, under MPEP §2144.03(C) support for such a position must be provided. None has. To properly take Official Notice, the Examiner must meet certain threshold tests before invoking an Applicant's requirement to respond to the Official Notice.
In response, The Examiner respectfully disagrees. No Official Notice has been taken in the Final Office Action dated 02/08/2021. Examiner has relied on facts supported by the applied arts as stated in the Office Action dated 2/8/2021 to address the recited limitations as claimed.



                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hakan Ancin et al. (Patented Application no.: US 7664821 B1 (hereinafter "Ancin ") in view of Hiroshi Hashimoto et al. (Patent Publication Application no.: US 2013/0346361 A1 (hereinafter "Hashimoto”), and further in view of Yerachmiel Tzvi Messing et al. (Patent Publication Application no.: US 2012/0192286 A1 (hereinafter "Messing”), and further in view of Stephen Schneider et al. (Patent Publication Application no.: US 2009/0177618 A1 (hereinafter "Schneider”).
With respect to claim 1, Ancin teaches method for document compaction, comprising: receiving the set of electronic documents (see col. 11 lines 19-20, identifying documents in the collection that are messages), wherein one or more each document may have associated e-mail, e-mail attachment); 
extracting and storing metadata associated with each electronic document of the set of electronic documents (see col. 11 lines 20-28, the sender and recipient metadata is extracted, and metadata may also be extracted, such as the date(s) the message was sent and/or received, subject lines, e-mail thread information, etc. The extracted metadata may be stored); 
parsing the metadata to extract information identifying a sender and a receiver (see col. 3 lines 37-39, analyzing messages includes extracting, from each of a number of messages, metadata identifying at least one sender and at least one recipient of that message); 
However, Ancin does not explicitly teach “reconstructing and converting each electronic document of the set of electronic documents into a first format, wherein the first format is immutable, with respect to the contents of each electronic document of the set of electronic documents; setting a file name for each electronic document of the set of electronic documents to indicate an order in an ordered relationship (a) between each electronic document of the set of electronic documents and (b) between one or more electronic document of the set of electronic documents and the attached electronic document”.
However, Hashimoto teaches “reconstructing and converting each electronic document of the set of electronic documents into a first format, wherein the first format Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF. However, it may be a different format, and it may be an image data format such as TIFF, or it may be HTML. As long as Relay Server 300 can merge data with different formats, they can be converted to any format); 
setting a file name for each electronic document of the set of electronic documents to indicate an order in an ordered relationship (a) between each electronic document of the set of electronic documents (see Para [0183], changes the name of the modified document to a name that merges the names of the documents that are merged so as to make it easier to identify which documents the merged document comprises. For example, if Relay Server merged "Document A," "Document B," and "Document C," the merged document name will be "Document A+B+C." is correspond to "setting a file name for each electronic document of the set of electronic documents to indicate an order of an ordered relationship (a) between each electronic document of the set of electronic documents”) and (b) between one or more electronic document of the set of electronic documents and the attached electronic document (see Para [0191] teaches Relay Server 300 determines whether the document that is already merged has a document that is supposed to be added to it (hereinafter, "additional document") selected (i.e. additional document is correspond to attached electronic document), and Para [0192] teaches at least the document name of the additional document is included in the retrieval request. Save destination of additional documents varies by document).

However, Ancin and Hashimoto do not explicitly teach “classifying each electronic document of the set of electronic documents as privileged or producible based on the previously extracted and stored metadata; grouping similar electronic documents in the first format based on a privilege and producibility classification; and providing the grouping of documents, together with one or more document logs identifying each document in the grouping of documents, to a user”.
However, Messing teaches “classifying each electronic document of the set of electronic documents as privileged or producible based on the previously extracted and stored metadata (see Para [0028], documents determined not to be privileged and/or data identifying such documents can be transferred to one or more document production applications 230, and Para [0029] teaches the decision bank datastore 254 can represent data that is collected over each use of the PrivBank system 220 to retain unique identifying information (such as a hashcode or other document characteristics that associate documents with each other) on documents that have been previously analyzed and the resulting decisions (e.g., privileged/non-privileged, etc.)); 
grouping similar electronic documents in the first format based on a privilege and producibility classification (see Para [0011], some or all of the documents can be grouped based on common characteristics among the documents.  With such grouping, one or more representative documents can be used in order to make a determination whether the entire group is potentially privileged); and 
providing the grouping of documents, together with one or more document logs identifying each document in the grouping of documents, to a user (see Para [0059], a privilege search screen can be displayed while searching for privileged documents and is primarily a status screen that will show the user the progress (% complete, # of hits found, etc.) of the search in real time as it is occurring.  Upon completion, ‘a report will be available to the user listing all the Doc ID's (i.e. grouping of documents with one or more document logs identifying each document)’ that were hits and the search terms they hit on)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ancin’s system for analyzing a set of messages to include the teaching of Hashimoto’s method for processing information with the teachings of Messing’s method for identifying and classifying potentially privileged documents to generate discovery documents and a privilege log. Ancin, Hashimoto and Messing are in the same field of invention because all of them teach document processing. Motivation to do so would have been obvious to 
However, Ancin, Hashimoto and Messing do not explicitly teach “wherein the order comprises a Bates number ordering of the set of electronic documents”.
However, Schneider teaches “wherein the order comprises a Bates number ordering of the set of electronic documents (see Para [0054], each page of the scanned paper records in the project may be ordered serially and given a serial number, Bates label or other unique identification code for each page)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Ancin’s system for analyzing a set of messages to include the teaching of Hashimoto’s method for processing information to include the teachings of Messing’s method for identifying and classifying potentially privileged documents with the teaching of Schneider’s system for tagging, storing and filtering electronic records to generate discovery documents and a privilege log. Ancin, Hashimoto, Messing and Schneider are in the same field of invention because all of them teach document processing. Motivation to do so would have been obvious to one of ordinary skill in the art in order to improve tagging and organizing process for the electronic records and documents, so that user can shuffle the documents in the preferred order, thus readily permitting a focused review of the records for trend-spotting as taught by Schneider.
Claims 9 and 13 are substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Ancin and Hashimoto and Messing and Schneider combined teach storing the grouping of documents identified as producible (see Messing: Para [0028], documents determined not to be privileged and/or data identifying such documents can be transferred to one or more document production applications 230), and absent members of the set of electronic documents identified as privileged, in a data storage (see Messing: Para [0034], the domains database can be used by the PrivBank system  to scan whether corresponding indicators (e.g., domain names, domains, etc.) are referenced within a set of documents, and if they are, the documents can be considered as potentially privileged).  
Regarding claim 3, Ancin and Hashimoto and Messing and Schneider combined teach reconstructing and converting further comprises annotating each electronic document of the set of electronic documents comprising providing Bates numbering on each document page of each of the electronic documents (see Schneider: Para [0054], each page of the scanned paper records in the project may be ordered serially and given a serial number, Bates label or other unique identification code for each page).
Regarding claim 4, Ancin and Hashimoto and Messing and Schneider combined teach reconstructing and converting further comprises annotating each electronic document of the set of electronic documents comprising providing confidentiality indicator on each document page of each of the electronic documents identified as confidential (see Hashimoto: Para [0270], GUI application calls authentication management adapter and passes the login information it received. Once authentication management adapter verifies that the login information is accurate, it verifies the information regarding the access rights to files and folders of the user that corresponds to the said login information (hereinafter, "access rights information"). ‘Authentication management adapter then notifies (i.e. confidentiality indicator)’ GUI Application the access control information configured for each document).  
Regarding claim 5, Ancin teaches the previously extracted and stored metadata comprises a role associated with one of the sender or recipient of one of the one or more38 8810-1 electronic documents, when the one of the one or more electronic documents is a communication (see col. 19 lines 38-52, when the user selects an intermediary node, the display changes to show a "star" representation that highlights the links going into and/or out of that node D is shown in a star representation, and the star representation focuses the user's attention on the role of node D in the network, giving the user another tool for understanding the information contained in the network graph).  
Regarding claim 6, Ancin teaches communication is at least one of the group of communication types comprising an email, text message, multimedia message, and social media message (see col. 4 lines 16-20, communication chains can be determined from a variety of message types including but not limited to electronic mail messages, voice mail messages, instant messages electronic representations of letters, electronic representations of memoranda, or messages corresponding to meetings). 
Claim 18 is substantially similar to claim 6, and therefore likewise rejected.

Regarding claim 7, Ancin and Hashimoto and Messing and Schneider combined teach receiving a user input indicating a reclassification and a target document (see Messing: Para [0035] teaches  the PrivBank system can be integrated into a document classification application that classifies documents according to categories such as privileged/non-privileged, a document management system, e-mail servers); and reclassifying the target document (see Messing: Para [0059], a summary screen can be displayed showing the number of privilege tags that were updated), comprising at least one electronic document of the set of electronic documents as privileged or producible based on the user input (see Messing: Para [0029] teaches the decision bank datastore 254 can represent data that is collected over each use of the PrivBank system 220 to retain unique identifying information (such as a hashcode or other document characteristics that associate documents with each other) on documents that have been previously analyzed and the resulting decisions (e.g., privileged/non-privileged, etc.)).  
Claim 19 is substantially similar to claim 7, and therefore likewise rejected.
Regarding claim 8, Ancin and Hashimoto and Messing and Schneider combined teach reconstructing and converting each electronic document of the set of electronic documents into the first format, wherein the reconstruction and converting maintains the ordering between the one or more electronic document and the attached electronic document identified as producible and not identified as privileged (see Hashimoto: Para [0181], Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF, and Para Relay Server 300 uses PDF Adapter 415 to merge all additional documents converted to PDF format at S1419 and the merged document retrieved at S1412 into one document).  
Regarding claim 10, Ancin and Hashimoto and Messing and Schneider combined teach wherein the receiving of the electronic document further comprises receiving a set of electronic documents (see Ancin: col. 11 lines 19-20, identifying documents in the collection that are messages);39 8810-1 
wherein the extracting and storing of the metadata associated with the electronic document further comprises extracting and storing metadata associated with each electronic document of the set of electronic documents (see Ancin: col. 11 lines 20-28, the sender and recipient metadata is extracted, and metadata may also be extracted, such as the date(s) the message was sent and/or received, subject lines, e-mail thread information, etc. The extracted metadata may be stored); 
wherein the reconstructing and converting of the electronic document into the first format comprises reconstructing and converting each electronic document of the set of electronic documents into the first format (see Hashimoto: Para [0181], Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF); 
wherein the classifying of the electronic document as one of privileged or producible based on the previously extracted and stored metadata comprises classifying each electronic document of the set of electronic documents as privileged or documents determined not to be privileged and/or data identifying such documents can be transferred to one or more document production applications 230, and Para [0029] teaches the decision bank datastore 254 can represent data that is collected over each use of the PrivBank system 220 to retain unique identifying information (such as a hashcode or other document characteristics that associate documents with each other) on documents that have been previously analyzed and the resulting decisions (e.g., privileged/non-privileged, etc.)); and 
grouping similar electronic documents in the first format based on a privilege and producibility classification (see Messing: Para [0011], some or all of the documents can be grouped based on common characteristics among the documents.  With such grouping, one or more representative documents can be used in order to make a determination whether the entire group is potentially privileged, and Para [0035] teaches  the PrivBank system can be integrated into a document classification application that classifies documents according to categories such as privileged/non-privileged, a document management system, e-mail servers);and 
wherein the providing of the document, together with the document log identifying the electronic document, to a user comprises providing the grouping of documents, together with one or more document logs identifying each document in the grouping of documents, to the user (see Messing: Para [0059], a privilege search screen can be displayed while searching for privileged documents and is primarily a status screen that will show the user the progress (% complete, # of hits found, etc.) of the search in real time as it is occurring.  Upon completion, ‘a report will be available to the user listing all the Doc ID's (i.e. grouping of documents with one or more document logs identifying each document)’ that were hits and the search terms they hit on). 
Claim 14 is substantially similar to claim 10, and therefore likewise rejected.
Regarding claim 11, Ancin teaches storing the grouping of documents identified as producible, and absent members of the set of electronic documents identified as privileged, in a data storage (see col. 3 lines 37-39, analyzing messages includes extracting, from each of a number of messages, metadata identifying at least one sender and at least one recipient of that message).  
Regarding claim 12, Ancin and Hashimoto and Messing and Schneider combined teach reconstructing and converting each electronic document of the set of electronic documents into the first format, further comprises converting the electronic documents, having a plurality of file types, into a single file type (see Hashimoto: Para [0199], Relay Server 300 uses PDF Adapter 415 to merge all additional documents converted to PDF format at S1419 and the merged document retrieved at S1412 into one document).  
Claim 15 is substantially similar to claim 12, and therefore likewise rejected.

Regarding claim 16, Ancin teaches the single file type is a portable document format (PDF) (see col. 11 lines 14-18 , document or set of documents may be collected, and the collection may include documents in a variety of types and formats, such as e-mail messages or backups, application data files, PDF documents).  

Regarding claim 17, Ancin teaches the previously extracted and stored metadata comprises a role associated with one of the sender or recipient of one of the plurality of electronic documents, when the one of the plurality of electronic documents is a communication (see col. 19 lines 38-52, when the user selects an intermediary node, the display changes to show a "star" representation that highlights the links going into and/or out of that node D is shown in a star representation, and the star representation focuses the user's attention on the role of node D in the network, giving the user another tool for understanding the information contained in the network graph).  
Regarding claim 20, Ancin and Hashimoto and Messing and Schneider combined teach reconstructs and converts each electronic document of the set of electronic documents into the first format, wherein the reconstruction and converting maintains the ordering between the plurality of electronic documents and the attached electronic document identified as producible and not identified as privileged (see Hashimoto: Para [0181], Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF, and Para [0199] teaches Relay Server 300 uses PDF Adapter 415 to merge all additional documents converted to PDF format at S1419 and the merged document retrieved at S1412 into one document).  




                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roman; Kendyl A. et al. discloses US 2014/0324894 A1 Methods and Data Structures for Improved Searchable Formatted Documents including Citation and Corpus Generation.
Krolczyk; Marc J. et al. discloses US 2008/0120209 A1 Combining accounting data with Bates Stamping feature.
                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        12/16/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162